              Case 6:19-cv-01364-AA                Document 2              Filed 08/26/19   Page 1 of 3




KEVIN H. KONO, OSB #023528
kevinkono@dwt.com
ASHLEE AGUIAR, OSB #171940
ashleeaguiar@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 S.W. Fifth Avenue, Suite 2400
Portland, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

FREDERICK B. BURNSIDE, OSB #096617
fredburnside@dwt.com
DAVIS WRIGHT TREMAINE LLP
920 Fifth Avenue, Suite 3300
Seattle, Washington 98104-1610
Telephone: (206) 757-8016
Facsimile: (206) 757-7016

         Attorneys for Defendant JPMorgan Chase
         Bank, N.A.

                               IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON
                                         EUGENE DIVISION

Dennis Raybould,
                                                                      Case No. 6:19-cv-1364-AA
                                   Plaintiff,
                                                                      CORPORATE DISCLOSURE
         v.                                                           STATEMENT

RUSHMORE LOAN MANAGEMENT
SERVICES, LLC;

JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, WHOSE ADDRESS IS 700
Kansas Lane, MC 8000, MONROE, LA 71203,
(ASSIGNOR),

RMAC TRUST, SERIES 2016-CTT,

U.S. BANK NATIONAL ASSOCIATION,
NOT IN ITS INDIVIDUAL CAPACITY BUT
SOLELY AS TRUSTEE FOR THE RMAC
TRUST, SERIES 2016-CTTT, whose address is
60 LIVINGSTON AVENUE, ST. PAUL, MN
55107-2292, ITS SUCCESSORS AND
ASSIGNS, (ASSIGNEE)

                                   Defendants.


Page 1 - CORPORATE DISCLOSURE STATEMENT
                                                  DAVIS WRIGHT TREMAINE LLP
4824-1516-9952v.1 0036234-000846                   1300 S.W. Fifth Avenue, Suite 2400
                                                      Portland, Oregon 97201-5610
                                                (503) 241-2300 main  (503) 778-5299 fax
             Case 6:19-cv-01364-AA        Document 2              Filed 08/26/19   Page 2 of 3




         JPMorgan Chase Bank, National Association makes the following disclosure under

Federal Rule of Civil Procedure 7.1:

         JPMorgan Chase Bank, National Association is a wholly owned subsidiary of JPMorgan

Chase & Co. JPMorgan Chase & Co. is a publicly held corporation, and no publicly held

corporation owns more than 10 percent of its stock.

         DATED this 26th day of August, 2019.

                                       DAVIS WRIGHT TREMAINE LLP



                                       By s/ Kevin H. Kono
                                          KEVIN H. KONO, OSB #023528
                                          kevinkono@dwt.com
                                          ASHLEE AGUIAR, OSB #171940
                                          ashleeaguiar@dwt.com
                                          1300 S.W. Fifth Avenue, Suite 2400
                                          Portland, Oregon 97201-5610
                                          Telephone: (503) 241-2300

                                            FREDERICK B. BURNSIDE, OSB #096617
                                            fredburnside@dwt.com
                                            920 Fifth Avenue, Suite 3300
                                            Seattle, Washington 98104-1610
                                            Telephone: (206) 757-8016

                                            Attorneys for Defendant JPMorgan Chase Bank, N.A.




Page 2 - CORPORATE DISCLOSURE STATEMENT
                                         DAVIS WRIGHT TREMAINE LLP
4824-1516-9952v.1 0036234-000846          1300 S.W. Fifth Avenue, Suite 2400
                                             Portland, Oregon 97201-5610
                                       (503) 241-2300 main  (503) 778-5299 fax
             Case 6:19-cv-01364-AA           Document 2             Filed 08/26/19   Page 3 of 3




                                    CERTIFICATE OF SERVICE

     I hereby certify that I served a copy of the foregoing CORPORATE DISCLOSURE
STATEMENT on:

                   Dennis Raybould
                   P.O. Box 241
                   Florence, OR 97439
                   (541) 997-1311
                          Plaintiff Pro Se

              by causing to be mailed a copy thereof in a sealed, first-class postage prepaid
envelope, addressed to said party’s last-known address and deposited in the U.S. mail at
Portland, Oregon on the date set forth below;

              by causing a copy thereof to be hand-delivered to said party’s address as shown
above on the date set forth below;

               by sending a copy thereof via overnight courier in a sealed, prepaid envelope,
addressed to said party’s last-known address on the date set forth below;

                by faxing a copy thereof to said party at his/her last-known facsimile number on
the date set forth below; or

                   by emailing a copy thereof to said party at his/her last-known email address as set
forth above.
         Dated this 26th day of August, 2019.

                                         DAVIS WRIGHT TREMAINE LLP



                                         By: s/ Kevin H. Kono
                                            Kevin H. Kono, OSB #023528
                                            Ashlee Aguiar, OSB #171940
                                            Of Attorneys for Defendant JPMorgan Chase Bank,
                                            N.A.




Page 1 - CERTIFICATE OF SERVICE
                                             DAVIS WRIGHT TREMAINE LLP
4824-1516-9952v.1 0036234-000846            1300 S.W. Fifth Avenue, Suite 2400
                                               Portland, Oregon 97201-5610
                                         (503) 241-2300 main  (503) 778-5299 fax
